DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24th, 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al (2010/0260396) in view of Maier et al (2016/0203263) and further in view of Matthews (2006/0193917) and still further in view of Carroll et al (2018/0325461).
Regarding claims 1-3, Brandt et al disclose an apparatus for performing fully automatic brain tumor and tumor-aware cortex segmentation and reconstruction, comprising: (a) a computer processor ([0068]); and (b) a non-transitory computer-readable memory storing instructions executable by the computer processor ([0068];[0073]); (c) wherein said instructions, when executed by the computer processor, perform brain tumor and tumor-aware cortex segmentation and reconstruction using joint reconstruction and visualization of tumors, white matter, and gray matter surfaces automatically ([0086];[0109]) with steps comprising: (i) receiving multi-modal MRI data for a case ([0085]); (ii) performing 3D tumor segmentation with data on multi-modal inputs of the MRI ([0085]) and classification if data is sufficient, and training a model on-the-fly for tumor segmentation and classification if existing data is insufficient ([0042]-[0044];[0084]); (iii) determining that multi-modal inputs T1, T2 and FLAIR are received and performing tumor segmentation comprising (A) determining that a trained 
However, Maier et al teach in the same medical field of endeavor, performing 3D tumor segmentation with data normalization ([0015]) which makes use of reference landmarks ([0023];[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the 3D tumor segmentation of Brandt et al with use of data normalization which makes use of reference landmarks of Maier et al as it would provide landmarks as an indirect form of comparison to comparison image(s) as set forth by Maier et al.  Brandt et al as modified by Maier et al fail to explicitly disclose results selected from a group of results consisting of Edema, Non-enhancing Core, Tumor Active and Necrosis Core.
However, Matthews teaches in an analogous field of endeavor, MRI images including edema, a central hypodense core representing necrosis, a non-enhancing zone ([0080]) and tumor active ([0003]).

However, Carroll et al teach in the same medical field of endeavor, T1, T1c, T2 and T2-Flair data as well as adjusting processing of said MRI data based on which modes of multi-modal MRI data is received ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-modal MRI data of Brandt et al with T1c data of Carroll et al as it would provide additional multi-modal MRI data which is considered to be conventional MRI sequences for tumor imaging.
Regarding claim 4, Brandt et al disclose wherein said instructions when executed by the computer processor are configured for performing said training a model on-the-fly by utilizing random forest training for classifying tumor labels by using trained decision trees ([0045]).
Regarding claim 9, Brandt et al disclose wherein said instructions when executed by the computer processor further comprise taking into account deformed anatomy which arises in response to a tumor ([0005]).

However, Maier et al teach in the same medical field of endeavor, performing 3D tumor segmentation with data normalization ([0015]) which makes use of reference landmarks ([0023];[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the 3D tumor segmentation of Brandt et al with use of data normalization which makes use of reference landmarks of Maier et al as it would provide landmarks as an indirect form of comparison to comparison image(s) as set forth by Maier et al.  Brandt et al as modified by Maier et al fail to explicitly disclose results selected from a group of results consisting of Edema, Non-enhancing Core, Tumor Active and Necrosis Core.
However, Matthews teaches in an analogous field of endeavor, MRI images including edema, a central hypodense core representing necrosis, a non-enhancing zone ([0080]) and tumor active ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diagnostic and surgical guidance of Brandt et al as modified by Maier et al with results selected from a group of results consisting of Edema, Non-enhancing core, Tumor Active and Necrosis core as it would provide analysis of image data including elements well-known to be present in MRI images as set forth in Matthews.  Brandt et al as modified fail to explicitly disclose T1c.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-modal MRI data of Brandt et al with T1c data of Carroll et al as it would provide additional multi-modal MRI data which is considered to be conventional MRI sequences for tumor imaging.
Regarding claim 17, Brandt et al disclose wherein said instructions when executed by the computer processor further comprise taking into account deformed anatomy which arises in response to a tumor ([0005]).
Regarding claims 18-20, Brandt et al disclose a method of performing fully automatic brain tumor and tumor-aware cortex segmentation and reconstruction, by steps comprising: (a) receiving multi-modal MRI data, which may include T1, T1c, T2 and T2-Flair data (wherein “may include” does not further limit the claimed invention), in an electronic device for imaging MRI data to perform joint reconstruction and visualization of tumors, white matter and gray matter surfaces automatically ([0086];[0109]); performing segmentation and reconstruction using joint reconstruction and visualization of tumors, white matter, and gray matter surfaces automatically ([0086];[0109]); (c) determining that multi-modal MRI data, comprising T1, T2 and FLAIR data have been received determining that multi-modal inputs T1, T2 and FLAIR are received and performing tumor segmentation comprising (A) determining that a trained model of a classifier is not found; comprise adjusting processing of said MRI data based on which modes of multi-modal MRI data is received ([0042]-[0044];[0084];[0085]); and (B) performing 
However, Maier et al teach in the same medical field of endeavor, performing 3D tumor segmentation with data normalization ([0015]) which makes use of reference landmarks ([0023];[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the 3D tumor segmentation of Brandt et al with use of data normalization which makes use of reference landmarks of Maier et al as it would provide landmarks as an indirect form of comparison to comparison image(s) as set forth by Maier et al.  Brandt et al as modified by Maier et al fail to explicitly disclose results selected from a group of results consisting of Edema, Non-enhancing Core, Tumor Active and Necrosis Core.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diagnostic and surgical guidance of Brandt et al as modified by Maier et al with results selected from a group of results consisting of Edema, Non-enhancing core, Tumor Active and Necrosis core as it would provide analysis of image data including elements well-known to be present in MRI images as set forth in Matthews.  Brandt et al disclose multi-modal MRI data including T1, T2, PD and FLAIR including adjusting processing of said MRI data based on which modes of multi-modal MRI data is received ([0085]), but Brandt et al as modified fail to explicitly disclose T1c.
However, Carroll et al teach in the same medical field of endeavor, T1, T1c, T2 and T2-Flair data as well as adjusting processing of said MRI data based on which modes of multi-modal MRI data is received ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-modal MRI data of Brandt et al with T1c data of Carroll et al as it would provide additional multi-modal MRI data which is considered to be conventional MRI sequences for tumor imaging.
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al (2010/0260396) in view of Maier et al (2016/0203263) and further in view of Matthews (2006/0193917) and still further in view of Carroll et al (2018/0325461) as applied to claims 1 and 10 above, and further in view of Kamen et al (2013/0324841).

However, Kamen et al teach in the same medical field of endeavor, performing segmentation and reconstruction utilizing graph cuts determined from simple seeds in which said simple seeds are selected from a top and bottom percentage of the data with respect to patient superior-inferior direction (claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the seeds of Brandt et al as modified with the simple seeds of Kamen et al as it would provide use of the seeds for segmentation as set forth in Kamen et al.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al (2010/0260396) in view of Maier et al (2016/0203263) and further in view of Matthews (2006/0193917) and still further in view of Carroll et al (2018/0325461) and still further in view of Kamen et al (2013/0324841) as applied to claims 5 and 13 above, and further in view of Kim et al (9,547,908).
Regarding claims 6 and 14, Brandt et al as modified by Maier et al, Matthews, Carroll et al and Kamen et al disclose the invention as claimed and discussed above, but fail to explicitly disclose performing said graph cuts on a downsampled binary mask.
However, Kim et al teach in an analogous field of endeavor, performing said graph cuts on a downsampled binary mask (col.5, ll.34-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the segmentation and registration of Brandt et al as modified .
Claims 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al (2010/0260396) in view of Maier et al (2016/0203263) and further in view of Matthews (2006/0193917) and still further in view of Carroll et al (2018/0325461) as applied to claims 1 and 10 above, and further in view of Pau et al (2013/0163836).
Regarding claims 7, 8, 15 and 16, Brandt et al disclose not performing a mesh topology correction for images in which the presence of a tumor has already been identified ([0109]), but fail to explicitly disclose performing a simplified mesh post processing step.
However, Pau et al teach in the same medical field of endeavor, performing a simplified mesh post processing step which eliminates undesired mesh topology corrections performed in response to deficient topologies in a tumorous dataset ([0203]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instructions of Brandt et al as modified with a simplified mesh post processing step as it would provide increased computational speed.
Response to Arguments
Applicant's arguments filed November 24th, 2020 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant states the claims recite “training a model on-the-fly” for “tumor segmentation and classification.”  Applicant states “using the on-the-fly random forest training in the tumor segmentation process, then afterward utilizing this output in performing cortex segmentation which is tumor aware by virtue” while Brandt performs segmentation and 
Examiner’s position is the transitional phrase “comprising” is inclusive or open-ended and does not exclude additional unrecited elements or method steps (MPEP 2111.03).  The claim as written does not preclude from additional segmentation steps from being performed, as set forth in Brandt.  Further, the only details relating to “performing tumor segmentation” in the claim include “determining that a trained model of a classifier is not found; and performing classifier training using on-the-fly random forest training.”  These features are disclosed in paragraphs [0042]-[0045] of Brandt.  Brandt is not always using a “trained model of a classifier” as the decision tree is constructed in response to the MRI scan and the “trained model of a classifier,” as set forth in the claim, is not limited to any type of random forest training, but instead could be any trained model.  By nature of the broad disclosure of “performing tumor segmentation,” the disclosure of Brandt reads on the claim.  Further, the term “on the fly random forest training” does not have a known embodiment in the field.  The Oxford languages definition of “on the fly” is simply during the running or a computer program without interrupting the run; or while in progress.  The disclosure of Brandt is an “on the fly random forest training” as set forth in paragraphs [0042]-[0047].  If Applicant intends to have a more narrow interpretation of the term “on the fly random forest training,” Examiner suggests explicitly disclosing such limitations in the claims.  
Applicant’s remarks with respect to claims 2-20 are in view of the arguments and remarks made with respect to claim 1.  
Examiner’s position is Applicant’s arguments and remarks made with respect to claim 1 are not persuasive and claims 2-20 are not patentable for at least the reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793